Name: Commission Regulation (EEC) No 2224/87 of 24 July 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their applications
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 87 Official Journal of the European Communities No L 204/79 COMMISSION REGULATION (EEC) No 2224/87 of 24 July 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their applications HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1956/87 is corrected as follows : 1 . In Part 8 of Annex I to Regulation (EEC) No 1956/87 the amounts given for subheadings 19.03 A, 19.03 B I and 19.03 B II of the Common Customs Tariff in the columns headed 'United Kingdom', 'Ireland' 'Italy', 'France', 'Greece' and 'Portugal' are replaced by those set out in Annex I to this Regulation. 2. Annex III to Regulation (EEC) No 1956/87 is replaced by Annex II to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rate to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (% as last amended by Regulation (EEC) No 1002/87 (6), Whereas the monetary amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1956/87 Q, as last amended by Regulation (EEC) No 21 1 1 /87 (8) ; Whereas a check has shown that an error was made in Part 8 of Annex I and in Annex III to the said Regula ­ tion ; whereas, therefore, the Regulation in question should be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, at the request of the party concerned, from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 185, 4. 7. 1987, p. 68 . 0 OJ No L 310 , 21 . 11 . 1985, p. 22. Is) OJ No L 93, 8 . 4. 1986, p. 8 . 0 OJ No L 186, 6 . 7 . 1987, p. 3 . (8) OJ No L 199, 20 . 7 . 1987, p. 1 . No L 204/80 Official Journal of the European Communities 25. 7. 87 ANNEX I Positive Negative CCT heading No Germany Netherlands Belgium/ DenmarkLuxembourg United Ireland Italy France Greece Spain Portugal Kingdom Bfrs/Lfrs/ DM/100 kg F1 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/100 kg Esc/100 kg 19.03 A '5,028 1,152 2 952 10,08 1 534,4 0 19.03 B I 5,028 1,152 2 952 10,08 1 534,4 0 19.03 B II 3,846 0,882 2 258 7,71 1 173,9 0' ANNEX II ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 LOO Lit = 2,843 1 7 Bfrs/Lfrs 0,525809 Dkr 0,137847 DM 0,462321 FF 0,155318 F1 0,0514558 £ (Irl) 0,0468955 £ (UK) 10,3654 Dr 10,7922 Esc 9,54880 Pta 1 £ (UK) = 60,6277 Bfrs/Lfrs 11,2123 Dkr 2,93946 DM 9,85853 FF 3,31201 F1 1,09724 £ (Irl) 2 132,40 Lit 221,031 Dr 230,134 Esc 203,619 Pta 1 £ (Irl) = 55,2545 Bfrs/Lfrs 10,2187 Dkr 2,67895 DM 8,98483 FF 3,01849 F1 0,897262 £ (UK) 1 943,41 Lit 201,442 Dr 209,739 Esc 185,573 Pta'